      Case 1:20-cv-09724-LTS-BCM Document 16 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                      .

INTERNATIONAL BROTHERHOOD OF
TEAMSTERS, AIRLINE DIVISION,
                                                                      No. 20 CV 9724-LTS
                                 Plaintiff,

       -against-

AIR INDIA, LTD,

                                 Defendant.
                                                       .

LAURA TAYLOR SWAIN, DISTRICT JUDGE:

                                                           ORDER

               The Court has received the Plaintiff’s motion for a preliminary injunction. The
papers do not include a certification pursuant to Paragraph A.2.b. of the Individual Practices
Rules of the undersigned. That Rule provides:

b.     Informal efforts to resolve issues required.

       (i)        Pre-motion communications.

                  (A) In civil cases, prior to making a motion of any type, and prior to requesting a
                  conference on any discovery issues, the parties must use their best efforts to
                  resolve informally the matters in controversy. Such efforts must include, but need
                  not be limited to, an exchange of letters outlining their respective legal and factual
                  positions on the matters and at least one telephonic or in-person discussion of the
                  matters.

                  (B) If a motion pursuant to Fed. R. Civ. P. 12(b)(6) or 12(c) is contemplated, the
                  plaintiff or counterclaimant must indicate whether it wishes to amend the subject
                  pleading prior to motion practice, and the parties must consider in good faith a
                  stipulation permitting such amendment.

       (ii)       Certification in notice of motion. If a motion or a discovery conference request
                  remains necessary, the notice of motion or written discovery conference request
                  must include a separate paragraph certifying in clear terms that the movant or
                  requesting party has used its best efforts to resolve informally the matters raised
                  in its submission. If the motion is one pursuant to Fed. R. Civ. P. 12(b)(6) or
                  12(c), the certification must also state whether the challenged pleading has been
                  amended in response to the arguments raised in the motion.




IBT - A2B ORDER                                            VERSION DECEMBER 7, 2020                     1
      Case 1:20-cv-09724-LTS-BCM Document 16 Filed 12/07/20 Page 2 of 2




The Court finds that such prior communication is often useful in facilitating settlement,
consensual resolution of the subject matter of the motion or, at a minimum, narrowing of issues
presented for decision by the Court. It is hereby

                  ORDERED, that Plaintiff must file the required certification promptly.

       SO ORDERED.

Dated: New York, New York
       December 7, 2020



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




IBT - A2B ORDER                                    VERSION DECEMBER 7, 2020                       2
